Citation Nr: 1821308	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-23 107	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Restricted Access Claims Center in 
St. Paul, Minnesota


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with associated major depressive disorder, presently rated as 50 percent disabling from August 1, 2012, to October 9, 2015, and as 70 percent disabling thereafter.

2. Entitlement to service connection for a right knee disability.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to August 1978, and from August 1981 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal presently rests with the Restricted Access Claims Center (RACC) in St. Paul, Minnesota.


FINDINGS OF FACT

1. For all periods on appeal, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, to include symptoms such as suicidal ideation.  

2. The Veteran did not suffer an in-service injury or experience symptoms associated with her right knee during active service.

3. The Veteran's right knee disability was not caused or aggravated by her right ankle, left ankle, or left knee disabilities.


CONCLUSIONS OF LAW

1. Prior to October 9, 2015, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. For all periods on appeal, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411.

3. The criteria for service connection of a right knee disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in September 2012.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Ratings

The Veteran is presently service connected for posttraumatic stress disorder (PTSD) with associated major depressive disorder.  Her disability is rated as 50 percent disabling from August 1, 2012, to October 9, 2015, and as 70 percent disabling thereafter.  She asserts she is entitled to higher ratings for that disability.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the issues on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

The Veteran's PTSD is evaluated under Diagnostic Code 4911, which applies the General Rating Formula for Mental Disorders.

Under the applicable rating criteria a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5) for cases certified to the Board after August 4, 2014.  Here, as the Veteran's claim was certified in November 2016, it is to be considered under the DSM-5.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

The Board finds that a rating of 70 percent, but no higher, should be assigned for all periods on appeal.

The Veteran was afforded a VA examination in August 2013, in connection with her initial service connection claim.  At that time she was diagnosed with PTSD caused by or the result of an in-service trauma with major depressive disorder secondary to that diagnosis.  The examiner found her to have occupational and social impairment with reduced reliability and productivity.  She was noted to be twice-divorced.  She reported a good relationship with her children and grandchildren, but endorsed anxiety and fear whenever she is out in public, she described flashback-like experiences in which she hallucinates or misperceives seeing the face of the person who assaulted her during active service whenever she experienced crowds.  She stated that she felt most safe in the confines of her home.  She was employed, but stated that she did not socialize at work, rather she sat in a corner with her headphones on all day.  She reported mistrust of the medical community and reticence to seek mental healthcare.  Symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  She reported feelings of sadness, anhedonia, helplessness, and powerlessness.  She reported feeling purposeless with apathy about dying.  Specifically she reported suicidal ideation with occasional fleeting plans but no present intent or prior attempts.  She engaged in general social withdrawal.  She had low motivation and energy.  Insomnia limited her to 1-2 hours of sleep per night, sometimes not sleeping at all.  She experienced nightmares 1-2 times per week.   She had general discouragement about the future and experienced anxiety and panic attacks when out in public or driving.  

The Veteran contested the 50 percent rating assigned to her based on the 2013 examination, and in October 2015, she was afforded a new examination.  Her diagnoses were confirmed.  Since her prior evaluation her marital status had not changed.  She reported living alone and isolating herself.  She reported not feeling comfortable going out to visit her family.  The Veteran continued to be employed at the VA call center, but reported poor productivity and reliability at work.  She stated that she felt her boss covered for her poor productivity.  Depressive symptoms were manifested by feelings of sadness, anhedonia, difficulty sleeping, fatigue, poor self-esteem, decrease in libido and difficulty concentrating.  She presented as alert, albeit agitated.  Affect was flat.  She was oriented to all three spheres.  She reported that if she were alone in her house and it caught fire, she would not leave.  She denied auditory and visual hallucinations or delusions.  She denied present suicidal and homicidal intent or ideation.  She engaged in avoidance efforts.  Symptoms included depressed mood, anxiety, suspiciousness, panic attacks once a week or more, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to a stressful circumstance including work or a work like setting, inability to establish and maintain effective relationships; and neglect of personal hygiene or appearance.  Based on this examination report, the RO granted a 70 percent rating, from the date of the examination.

Upon review of the two examination reports, the Board will assign a 70 percent rating for all periods on appeal.  The conclusion is based on the finding that the two examination reports are not significantly different in the recording of her PTSD symptoms.  While the 2015 report does indicate some new symptoms, the Board notes that the 2013 report includes symptoms which are specifically provided for under the 70 percent rating, particularly suicidal ideation.  Further, that report indicates issues in areas such as work, judgment, thinking, and mood.  Therefore, affording the Veteran the complete benefit of the doubt, a 70 percent rating should be assigned from the date of service connection. 

In reaching this conclusion, the Board finds that at no point on appeal should a rating in excess of 70 percent be assigned.  The Veteran remains employed at this time and there is no evidence of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, a rating in excess of 70 percent is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

Service Connection

The Veteran has a present diagnosis of right knee strain, which she asserts is secondary to her service-connected left knee and bilateral ankle disabilities.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

The Board finds that service connection should be denied.

As stated above, the Veteran has a present diagnosis of right knee strain.  At the outset, the Board observes that the Veteran's service treatment records do not document any in-service injury to or complaints of symptoms associated with the Veteran's right knee.  The Veteran herself has not alleged that she sustained a right knee injury in service.  Rather, she contends that the present right knee disability is the result of other service-connected disabilities.  As such, the Board must deny the claim on a direct basis as the claim fails the second criteria of direct service connection, namely an in-service incident, injury or illness to which the disability may be etiologically linked.

Considering secondary service connection, the Board also finds that service connection should be denied.  The Veteran is service connected for chronic left knee strain, residuals of a left ankle fracture, and chronic right ankle strain.  The Veteran was afforded a VA examination in July 2013.  At that time, the examiner took a history from the Veteran in which she stated she developed a left knee strain during service.  She stated that her right knee symptoms did not occur until after she separated from the military and asserted her opinion that the right knee was caused by the left knee disability.  Although that examination report did not provide an opinion regarding the etiology of the right knee disability, an addendum opinion obtained in October 2013 stated that the condition of the left knee and ankle as noted would not be biomechanically, anatomically, or structurally related to any condition of a noncontiguous opposite joint, therefore it was less likely than not that the left knee and ankle disabilities caused or aggravated her right knee disability.

In March 2016, an addendum opinion was sought.  At that time, the examiner stated that, upon review of the medical evidence, there could be found no event or exposure that would have resulted in aggravation of the Veteran's right knee condition by the left knee or left ankle condition.  Specifically, the condition of the opposite extremity would have no definitive effect on the opposite side given the Veteran's condition of the left lower extremity as noted within the medical evidence if record, and in consideration of the available medical literature.  As such, it was less likely than not that the Veteran's right knee condition was caused by or aggravated by the left knee or left ankle disabilities.

A second addendum opinion stated that it was less likely than not that the Veteran's right knee condition was caused or aggravated by her right ankle condition because a right knee condition would not be affected by a right ankle disability absent significant leg length discrepancy, of which there is no evidence in the available medical evidence. 

The Board finds these opinions to be persuasive.  They were rendered by a medical professional following a physical examination of the Veteran, and in consideration of her complete medical history and the available medical literature.  Further, the Board has searched the record and found no medical evidence to contradict these opinions.  

The Board notes that in her notice of disagreement, the Veteran stated that the July 2013 examiner dictated that her right knee condition developed secondary to her left knee disability.  However, on review it is clear that that statement was taken from the Veteran while reporting her medical history to the examiner, and is not an opinion rendered by the examiner, a fact supported by the subsequent October 2013 addendum opinion which found to the opposite.  

In reaching its conclusion, the Board does acknowledge the Veteran's own assertions that her other lower extremity disabilities caused or aggravated her right knee strain.  The Board recognizes that lay evidence may be competent on a variety of matters concerning the nature and cause of disability, however, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of her right knee disability, especially in light of the VA examiners' conclusions to the contrary and the fact that the evidence fails to demonstrate the onset of a right knee disability during active service.  See id.  

In short, the Board has considered all evidence of record and finds that the preponderance of the evidence does not support a finding of secondary service connection to any of her service-connected lower extremity disabilities.  As such, the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Prior to October 9, 2015, a 70 percent rating for PTSD is granted.

From October 9, 2015, a rating in excess of 70 percent for PTSD is denied. 

Service connection for a right knee disability is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


